SHARP, Judge.
The Jansens appeal from a summary final judgment in a mortgage foreclosure action.
After a review of the record we find no error committed by the lower court except that there was no affidavit or testimony to support the two hundred three dollar and three cent ($203.03) cost award to the plaintiff. This was conceded in oral argument.
Accordingly, the judgment is affirmed, except the cost item which is stricken.
AFFIRMED IN PART; REVERSED IN PART,
DAUKSCH, C. J., and ORFINGER, J., concur.